Case 1:18-cv-00701-PLM-PJG ECF No. 13, PageID.151 Filed 03/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

NATHAN GENTRY,

                     Petitioner,                   Case No. 1:18-cv-701

v.                                                 Honorable Paul L. Maloney

LES PARISH,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   March 17, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
